                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.          CV 19-4707 FMO (JEMx)                               Date    June 12, 2019
 Title             Paul Camilang v. Avcorp Composite Fabrication, Inc.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                             None
                Deputy Clerk                    Court Reporter / Recorder                Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Dismissal for Lack of
                           Jurisdiction

        On May 30, 2019, plaintiff Paul Camilang (“plaintiff”) filed a Complaint, (Dkt. 1), in this court
against defendant Avcorp Composite Fabrication, Inc. (“defendant”). Federal subject matter
jurisdiction is premised solely on diversity of the parties. (See Dkt. 1, Complaint at ¶ 1). The
Complaint alleges defendant “is a Delaware Corporation that is legally permitted to conduct
business and does conduct business” in California. (See id. at ¶ 4). The Complaint alleges that
plaintiff “is a resident of the State of California in the County of Los Angeles.” (See id. at ¶ 3).
Plaintiff bases defendant’s citizenship solely on defendant’s state of incorporation. (See id. at ¶
4). The court’s investigation reveals defendant’s possible principal place of business to be in
California, thus destroying diversity between the parties.

        When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant
to 28 U.S.C. § 1332(a), complete diversity must exist between the opposing parties. See
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity
jurisdiction statute “applies only to cases in which the citizenship of each plaintiff is diverse from
the citizenship of each defendant”). “The party seeking to invoke the district court’s diversity
jurisdiction always bears the burden of both pleading and proving diversity jurisdiction.” Rainero
v. Archon Corp., 844 F.3d 832, 840 (9th Cir. 2016) (quoting NewGen, LLC v. Safe Cig, LLC, 840
F.3d 606, 613-14 (9th Cir. 2016)).

       Title 28 U.S.C. § 1332(c)(1) mandates that “a corporation shall be deemed to be a citizen
of every State and foreign state by which it has been incorporated and of the State or foreign state
where it has its principal place of business[.]” “The jurisdictional rule governing here is
unambiguous and it is not amenable to judicial enlargement.” Lincoln Prop. Co. v. Roche, 546
U.S. 81, 94, 126 S.Ct. 606, 616 (2005). While defendant is incorporated in Delaware, the
Complaint’s jurisdictional allegations are inadequate because plaintiff fails to set forth “the State
or foreign state where it has its principal place of business[.]” § 1332(c)(1).

         Accordingly, based on the foregoing, IT IS ORDERED that:
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL

 Case No.       CV 19-4707 FMO (JEMx)                              Date     June 12, 2019
 Title          Paul Camilang v. Avcorp Composite Fabrication, Inc.

       1. No later than June 20, 2019, plaintiff shall file a First Amended Complaint setting forth
allegations establishing where defendant has its principal place of business. See 28 U.S.C. §
1332(c)(1).

        2. Failure to file a First Amended Complaint by the deadline set forth above shall be
deemed as consent to the dismissal of the action without prejudice for lack of subject matter
jurisdiction and/or failure to comply with the orders of the court. See Fed. R. Civ. P. 41(b); Link
v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).




                                                                              00      :     00
                                                     Initials of Preparer           vdr




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                               Page 2 of 2
